Case 1:14-cr-00218-CG-B Document 253 Filed 02/05/21 Page 1 of 1            PageID #: 2847




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

  CHERYL A. DOTSON, #14100-003,              )
                                             )
        Petitioner,                          )
                                             )
  vs.                                        )   CRIMINAL NO. 14-00218-CG-B
                                             )   CIVIL ACTION NO. 17-514-CG-B
                                             )
  UNITED STATES OF AMERICA,                  )
                                             )
                                             )
        Respondent.                          )

                                      JUDGMENT

        In accordance with the Order entered this date denying Petitioner Cheryl A.

 Dotson’s Motion to Vacate Pursuant to 28 U.S.C. § 2255, it is ORDERED,

 ADJUDGED, and DECREED that JUDGMENT is entered in favor of Respondent

 United States of America and against Petitioner Dotson, and that Dotson is not

 entitled to the issuance of a certificate of appealability or to proceed in forma

 pauperis on appeal.

        DONE and ORDERED this 4th day of February, 2021.

                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
